DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-12-2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant's election with traverse of a magnesium cell comprising an electrolyte comprising a salt comprising Mg[Al(R)4]2 where R represents a halogen-free deprotonated alcohol, specifically phenol and additive comprising Mg(PF6)2 salt in the reply filed on 4-13-2022 is acknowledged.  The traversal is on the ground(s) that it would be a burden to search when R is a thiol or an amine or mixture of the deprotonated alcohol and/or thiol and/or an amine.  This is not found persuasive because it would be burden to search a salt comprising Mg[Al(R)4]2 where R represents a thiol or an amine or mixture of the deprotonated alcohol and/or thiol and/or an amine.                   The requirement is still deemed proper and is therefore made FINAL.                                          Claim Rejections - 35 USC § 112
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 7 is rejected because the claim should cite “An electrolyte composition containing the salt of claim 1”.                    Claim 8 is rejected because the claim should cite “The electrolyte composition of claim 7…”.            Claim 9 is rejected because the claim should cite “A cell or battery comprising the electrolyte composition of claim 7”.             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meese-Marktscheffel, Juliane. “Magnesium-Aluminum Alkoxides: The Synthesis of Mg[Al(OR)4]2 (R = Busec and Ph), Structure of (thf)2Mg[(.mu.-OPh)2Al(OPh)2]2, and Dynamic NMR of Mg[Al(OBusec)4]2.” Polyhedron 13.6-7 (1994): 1045–1050. Web. or Cucinella (4,299,986) in view of Drauz et al. (5,670,652).
           Meese-Marktscheffel et al. teaches in Figure 1 and Table 1, a compound comprising Mg[Al(OR)4]2 (R = Busec and Ph) and its organic solvate (THF) are described.

    PNG
    media_image1.png
    314
    318
    media_image1.png
    Greyscale
          Cucinella claims and aluminum an alkaline earth metal salt comprising M[AlH4-n(OR)n]2. Cucinella claims an Example 9, preparation of Mg[AlH2(OC6H11)2 in THF.           Meese-Marktscheffel et al. or Cucinella discloses the claimed invention teaching that the exact same magnesium salt crystallized from a solvent but does not teach using  a DME solvent instead of a THF solvent.           Drauz et al. teaches in column 6, that solvents with ether structure, especially 1, 2-dimethoxyethane (DME) and tetrahydrofuran (THF) are particularly advantageous that can be used to convert into a crystalline salt.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DME instead of THF as the crystallizing solvent because one would expect that these solvents would function in a similar way and give similar results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of copending Application No. 16/647,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/647,468 claims in claim 8, an electrolyte comprising a salt; claims in claim 9 that the electrolyte comprises an Mg(PF6)2 additive; claims in claim 10, a cell or battery comprising an electrolyte of claim 8 and claims in claim 11, the cell or battery of claim 10 where in the cell or battery is magnesium cell or battery or a magnesium ion cell or battery. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727